Title: To James Madison from William L. Richardson, 8 January 1814 (Abstract)
From: Richardson, William L.
To: Madison, James


        § From William L. Richardson. 8 January 1814, Wilmington, N.C. “The Petition of William L. Richardson a Native born Citizen of the United States.
        “Your petitioner respectfully represents, That he came to the Town of Wilmington N.C. and ordered a vessel to be loaded; That business of importance Called

him to Charleston S. Carolina, where he was taken Sick and was unable to return before the vessel was loaded; in consequence of which he was Obliged to give orders for her to Sail, That she accordingly Sailed for, and has Since Arrived at the Havanna. Your Petitioner also states that he intended going out in Said vessel but was prevented from doing So, in Consequence of his indisposition, and that he ordered the Sailing of the vessel, under the belief that he would be able to get a passage in Some vessel for the Havanna in a Short time after she Sailed. In Consequence of the Embargo your Petitioner is prohibited from pursuing his Voyage, and his business must suffer without his personal attention. He therefore prays your Excellency for leave to go to the Havanna to see after his property and to settle his business in that place.”
      